DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Kreidler is not relied upon to teach wherein the cleaning gap, when seen in the operating position, extends along an entire length of the guide portion. 
Allowable Subject Matter
Claims 3-4, 11-12, 14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3-4, 11-12, 14 and 16-17, no prior art of record, including those cited on the PTO-892 disclose a medical instrument having a cleaning gap extending along an entire length of a guide portion between a working end and a gripping end of the device, as opposed to only a central portion thereof, the cleaning gap extending beneath two guide protrusions located proximally and distally of a pin recess on the guide portion, wherein the cleaning gap is formed by a spacing element comprising a separate, non-integral component in the form of either a ring, collar, bridge, spring, magnet, pressure tank or thermally active element.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stop mechanism” of claim 9, the “ring, collar or bridge” of claims 3, 11 and 16, and “a magnet, or a pressure tank or thermally active element” of claims 4, 12 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Claim 1 does not meet the Form of Claims written format which states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation
Appropriate correction is required.
Claim Objections
Claims 1, 7 and 20 are objected to because of the following informalities:  
Claim 1 reciting…” wherein the bearing portion of the first hand lever is pressed…” should recite “…wherein the bearing portion is configured to be pressed…” to avoid an implicit method step of pressed the bearing portion of the first hand lever.
Claim 7 reciting, “…wherein a cleaning gap height is smaller in the operating position than the cleaning gap height in the cleaning position” should recite “…wherein the cleaning gap height is smaller in the operation position…” as the cleaning gap is only seen to have one height to keep the language consistent in the claim.
Claim 20 reciting, “…wherein a cleaning gap height is smaller in the operating position than the cleaning gap height in the cleaning position” should recite “…wherein the cleaning gap height is smaller in the operation position…” as the cleaning gap is only seen to have one height to keep the language consistent in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-10, 13, 15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Becker (US 2018/0000536 A1)
Regarding claim 1, Becker discloses: A medical instrument (surgical instrument 1, see Fig. 1) comprising a first hand lever (male instrument part 8, see Fig. 1) which has a manually actuated grip portion at its proximal end (grip portion 20, see Fig. 1), a work portion for gripping, clamping or cutting an object at its distal end (jaw portion 21, see Fig. 1, noting a jaw portion is present for both grip portions) and, lying between these, a bearing portion (guide portion 9, see Fig. 2) on which a bearing element (pivot pin 17, see Fig. 2) engages in order to permit pivotability about a rotation axis between the first hand lever (see Paragraphs 52 and 56 mentioning wherein the pivot pin allows the instrument parts 2 and 8 to pivot relative to one-another) and a second hand lever (instrument part 2, see Fig. 1), wherein the second hand lever has a grip portion at its proximal end (grip portion 30, see Fig. 1), a work portion at its distal end and (jaw portion 21, see Fig. 1, noting a jaw portion is present for both grip portions), lying between these, a guide portion (see Examiner’s Diagram of Fig. 2 below illustrating the guide portion as “Guide Portion Housing”) on which the bearing element engages (pivot pin 17 inserts through the Guide Portion Housing as shown in Fig. 2), wherein the guide portion of the second hand lever has on one side a recess for receiving the bearing portion of the first hand lever (outer coupling recess 12, see Fig. 2) such that two guide protrusions located distally and proximally of the recess (see Examiner’s Diagram of Fig. 2 below illustrating two guide protrusions) at least partially cover the bearing portion in an operating position in which gripping, clamping or cutting takes place (see Fig. 2 showing wherein the guide portion 9 is entirely housed within the Guide Portion Housing thereby at least partially covered by the guide protrusions as illustrated in Examiner’s Diagram of Fig. 2 below), wherein the bearing portion of the first hand lever is pressed, by means of a spacing element (recess 12 and 13, see Figs. 2-3) that provides distance through force or resistance, away from the guide portion of the second hand lever in the operating position such that a cleaning gap is formed between the first hand lever and the second hand lever (see Fig. 3 showing a transverse gap 23 is formed between the guide portion 9 and the Guide Portion Housing as a result of recess 12 and 13, see Paragraph 58), wherein the cleaning gap, when seen in the operating position, extends along an entire length of the guide portion into the area beneath the guide protrusions (transverse gap 23, see Fig. 5a, see also Figs. 2 and 3 showing the cleaning gap extends along an entire length of the Guide Portion Housing when viewed from a longitudinal axis pass through the center of the device, wherein the transverse gap extends along the entirety of the Guide Portion Housing to allow the instrument parts 2 and 8 to reside therein to permit the jaw end effectors to close as shown in Figs. 1-2, noting that the gap, when the surgical instrument is at least partially open in an operating position, extends along the entirety of the Guide Portion Housing), viewed in a longitudinal direction of the first hand lever and the second hand lever (It is noted that the cleaning gap does not need to be entirely continuous as Fig. 11 in applicant’s drawings shows bearing extending through cleaning gap, however the gap as a whole extending along the entirety of the guide portion. See Fig. 11 (Applicant) below, however it is understood that the cleaning gap does extend along the entirety of the Guide Portion Housing to allow the instrument parts to fully close as shown in Figs. 1-2). It is noted that the cross-section shown in Becker (Fig. 3) shows wherein the cleaning gap may be partially obstructed at recesses 12 and 13, however, the transverse gap 23 as a whole does extend entirely along the length of the Guide Portion Housing when in an operating position when the instrument parts 2 and 8 are at least partially open while an object is grasped, thereby allowing the cleaning gap to extend along the entirety of the Guide Portion Housing uninterrupted)

    PNG
    media_image1.png
    331
    442
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    522
    292
    media_image2.png
    Greyscale
                        Examiner’s Diagram of Becker Fig. 2                                                  Applicant Fig. 11
	Regarding claim 2, Becker discloses the invention of claim 1, Becker further discloses wherein the spacing element is in the form of a separate or integral component (see Fig. 3 showing wherein the recesses 12 and 13 are an integral portion of the instrument parts)
	Regarding claim 5, Becker discloses the invention of claim 1, Becker further discloses wherein the spacing element is configured so that the cleaning gap height can be manually adjusted (as the instrument parts 2 and 8 are moved from a fully closed position to at least a partially open position, the transverse gap height is increased along the portions of the Guide Portion Housing that do not abut against the instrument parts 2 and 8)
	Regarding claim 6, Becker discloses the invention of claim 1, Becker further discloses wherein the bearing element is in the form of a screw or rivet (pivot pin 17 is in the form of a rivet, see Paragraph 44)
	Regarding claim 7, Becker discloses the invention of claim 1, Becker further discloses wherein a cleaning gap height is smaller in the operation position than the cleaning gap height in a cleaning position (transverse gap height when the instrument parts 2 and 8 are partially open but still residing partially within the Guide Portion Housing while grasping an object is seen to be smaller overall than the transverse gap height when the instrument parts are entirely open and no longer reside at least partially within the Guide Portion Housing)
	Regarding claim 8, Becker discloses the invention of claim 7, Becker further discloses wherein the cleaning gap position corresponds to a mounting position of the first hand lever and second hand lever (see Fig. 3 showing wherein the transverse gap corresponds to the distance between the recess 12 and 13 and the Guide Portion Housing, see also Paragraph 50)
	Regarding claim 9, Becker discloses the invention of claim 1, Becker further discloses wherein the pivotability of the first hand lever and the second hand lever relative to each other is limited by a stop mechanism provided at the grip portion (see Examiner’s Diagram of Becker Fig. 1 below illustrating the stop mechanism that prevents the two grip portions from pivoting relative to one-another beyond an allowed limit determined by the size of the stop mechanism)

    PNG
    media_image3.png
    241
    414
    media_image3.png
    Greyscale

Examiner’s Diagram of Becker Fig. 1
	Regarding claim 10, Becker discloses the invention of claim 1, Becker further discloses wherein the work portion of the first hand lever and the work portion of the second hand lever are designed identically or differently (see Fig. 1 showing jaw portions 21 are designed identically) 
Regarding claim 13. Becker discloses: A device (surgical instrument 1, see Fig. 1) comprising: a first hand lever (male instrument part 8, see Fig. 1) comprising: a first end (grip portion 20, see Fig. 1), a second end (jaw portion 21, see Fig. 1, noting a jaw portion is present for both grip portions), and a bearing portion, located between the first end and the second end (guide portion 9, see Fig. 2), on which a bearing element (pivot pin 17, see Fig. 2) engages in order to permit pivotability about a rotation axis between the first hand lever and a second hand lever (see Paragraphs 52 and 56 mentioning wherein the pivot pin allows the instrument parts 2 and 8 to pivot relative to one-another); the second hand lever (instrument part 2, see Fig. 1) comprising: a third end (grip portion 30, see Fig. 1), a fourth end (jaw portion 21, see Fig. 1, noting a jaw portion is present for both grip portions), and a guide portion, located between the third end and the fourth end (see Examiner’s Diagram of Fig. 2 above illustrating the guide portion as “Guide Portion Housing”), on which the bearing element engages (pivot pin 17 inserts through the Guide Portion Housing as shown in Fig. 2), wherein the guide portion comprises: a recess for receiving the bearing portion (outer coupling recess 12, see Fig. 2) such that two guide protrusions located distally and proximally of the recess (see Examiner’s Diagram of Fig. 2 above illustrating two guide protrusions) at least partially cover the bearing portion in an operating position in which gripping, clamping or cutting takes place (see Fig. 2 showing wherein the guide portion 9 is entirely housed within the Guide Portion Housing thereby at least partially covered by the guide protrusions as illustrated in Examiner’s Diagram of Fig. 2 above), wherein the bearing portion is configured to be pressed, by means of a spacing element (recess 12 and 13, see Figs. 2-3) that provides distance through force or resistance, away from the guide portion in the operating position such that a cleaning gap is formed between the first hand lever and the second hand lever (see Fig. 3 showing a transverse gap 23 is formed between the guide portion 9 and the Guide Portion Housing as a result of recess 12 and 13, see Paragraph 58), wherein the cleaning gap, when seen in the operating position, extends along an entire length of the guide portion into the area beneath the guide protrusions (transverse gap 23, see Fig. 5a, see also Figs. 2 and 3 showing the cleaning gap extends along an entire length of the Guide Portion Housing when viewed from a longitudinal axis pass through the center of the device, wherein the transverse gap extends along the entirety of the Guide Portion Housing to allow the instrument parts 2 and 8 to reside therein to permit the jaw end effectors to close as shown in Figs. 1-2, noting that the gap, when the surgical instrument is at least partially open in an operating position, extends along the entirety of the Guide Portion Housing), viewed in a longitudinal direction of the first hand lever and the second hand lever (It is noted that the cleaning gap does not need to be entirely continuous as Fig. 11 in applicant’s drawings shows bearing extending through cleaning gap, however the gap as a whole extending along the entirety of the guide portion. See Fig. 11 (Applicant) below, however it is understood that the cleaning gap does extend along the entirety of the Guide Portion Housing to allow the instrument parts to fully close as shown in Figs. 1-2). It is noted that the cross-section shown in Becker (Fig. 3) shows wherein the cleaning gap may be partially obstructed at recesses 12 and 13, however, the transverse gap 23 as a whole does extend entirely along the length of the Guide Portion Housing when in an operating position when the instrument parts 2 and 8 are at least partially open while an object is grasped, thereby allowing the cleaning gap to extend along the entirety of the Guide Portion Housing uninterrupted)
	Regarding claim 15, Becker discloses the invention of claim 13, Becker further discloses wherein the spacing element is in the form of an integral component (see Fig. 3 showing recesses 12 and 13 are integral components of the instrument parts 2 and 8)
	Regarding claim 18, Becker discloses the invention of claim 13, Becker further discloses wherein the spacing element is configured so that a height of the cleaning gap can be manually adjusted (as the instrument parts 2 and 8 are moved from a fully closed position to at least a partially open position, the transverse gap height is increased along the portions of the Guide Portion Housing that do not abut against the instrument parts 2 and 8)
	Regarding claim 19 , Becker discloses the invention of claim 13, Becker further discloses wherein the bearing element is in the form of a screw or rivet (pivot pin 17 is in the form of a rivet, see Paragraph 44)
	Regarding claim 20, Becker discloses the invention of claim 13, Becker further discloses wherein a cleaning gap height is smaller in the operation position than the cleaning gap height in a cleaning position (transverse gap height when the instrument parts 2 and 8 are partially open but still residing partially within the Guide Portion Housing while grasping an object is seen to be smaller overall than the transverse gap height when the instrument parts are entirely open and no longer reside at least partially within the Guide Portion Housing)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2012/0029554 A1 to Kreidler, and US 2019/0336156 A1 to Hammerland, disclose medical forceps having a cleaning gap feature.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can
normally be reached on 7:30 - 5:00 M-F. Examiner interviews are available via telephone, in-person, and
video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview,
applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300. Information regarding the status of an application
may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/M.B.H./
Examiner, Art Unit 3771

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795